Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 3/3/21.  Claim(s) 1-18 and 20-24 are cancelled.  Claim(s) 19 and 25-49 are pending.
Applicant's amendments to the claims have rendered the double patenting rejection over 10,617,667 of the last Office action moot, therefore hereby withdrawn.
The terminal disclaimer filed on 3/3/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,077,247, US 10,538,502 , and 16/700,522 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview email with Sunhee Lee on 3/25/21.
In claim 29 before “a solvate thereof” please add “or”.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the instantly claimed compounds and methods are not disclosed or made obvious by the prior art, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-18 and 20-24 are cancelled.  Claim(s) 19 and 25-49 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627